IN THE SUPREME COURT OF PENNSYLVANIA
                         EASTERN DISTRICT


GEARY MYERS, RELATOR, PRIVATE       : No. 39 EM 2018
ATTORNEY GENERAL, INTERESTED        :
PARTY,                              :
                                    :
                  Petitioner        :
                                    :
                                    :
           v.                       :
                                    :
                                    :
JANE CUTLER GREENSPAN, KEOGH,       :
FITZGERALD III, REBSTOCK (JUDGES);  :
LYNN ABRAHAM, ARLENE FISK, JUDE     :
CONROY (DISTRICT                    :
ATTORNEY/ASSISTANT DISTRICT         :
ATTORNEYS); VIVIAN T. MILLER (CLERK :
OF COURT); JOHN BELL #9144, RICHARD :
BOVA #9228, JOHN VERRECHIO #0609,   :
FRANCIS PIERCE #9046, DAVID BAKER   :
#0612, LEDDIE BROWN #9951, ALTHEA   :
JONES #3663, KENNETH MCKENNEY       :
#9986, MICHAEL COHEN #0763, HOWARD :
GELFAND #0629, JAMES LAMB #9071,    :
MICHAEL DUFFY #9053, PAUL           :
JESBERGER #531, JAMES KERRIGAN      :
#251, RAYMOND DOUGHERTY #604, CARL :
SAMPSON #5265, KENNETH MARSAGLIA    :
#3265, ANTHONY HAY #4495            :
(DETECTIVE(S)/POLICEMEN/OFFICER(S), :
ABRAHAM POLOKOFF, MARGARET          :
MCCOOK (BAIL COMMISSIONERS),        :
                                    :
                  Respondents       :


                              ORDER



PER CURIAM
      AND NOW, this 23rd day of May, 2018, the Application for Leave to File Original

Process is GRANTED, and the “Ex Parte Petition for Writ of Error Quo Warranto” is

DENIED.




                                  [39 EM 2018] - 2